Citation Nr: 0211447	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952 and from May 1957 to May 1976.

The current appeal arose from a March 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. The RO, in pertinent part, declined to 
reopen the veteran's claim for service connection for 
arthritis of multiple joints on the basis that new and 
material evidence had not been submitted.

In a July 1999 rating, the RO granted service connection for 
residuals of a right ankle sprain and left ankle sprain.  

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in February 2000, a transcript of 
which has been associated with the claims file.

In June 2000 the RO denied entitlement to increased 
disability evaluations for coronary artery disease status 
post coronary artery bypass graft and myocardial infarction, 
chronic obstructive pulmonary disease, bilateral hearing 
loss, tinnitus, left ankle sprain, right ankle sprain, 
bilateral inguinal hernia repair and residuals of frostbite 
of the ears, and service connection for a disorder related to 
Agent Orange exposure.  There has been no notice of 
disagreement in response to the above denials, and such 
claims are not considered part of the current appellate 
review.

The case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  The Board remanded this matter 
in March 2001 to afford the veteran an opportunity to undergo 
a personal hearing before a Member of the Board at the RO.  
The veteran returned a hearing clarification sheet to the RO, 
which indicated that he opted instead to undergo a hearing 
before the RO decision review officer.  

A hearing before a decision review officer was held at the RO 
in June 2001, a transcript of which has been associated with 
the claims file.  

The veteran stated in writing that this hearing satisfied his 
request for a hearing in lieu of one before a Member of the 
Board.  Additional development was also undertaken while the 
case was in remand status.  This matter is now returned to 
the Board for further consideration.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the reopened 
claim of entitlement to service connection for arthritis of 
multiple joints, pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA to new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In October 1988 the RO denied entitlement to service 
connection for arthritis of multiple joints.

2.  Evidence submitted since the RO's October 1988 rating 
action is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1988 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for arthritis of multiple joints is new 
and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the 
October 1988 rating decision wherein the RO denied the claim 
of entitlement to service connection for arthritis of 
multiple joints is reported in pertinent part below.

A review of the service medical records discloses normal 
orthopedic findings on separation examination of August 1952.  

During the veteran's second period of service, he injured his 
right leg in the field and had problems with his knees and 
weak ankles while carrying heavy packs in July 1972.  He was 
referred to an orthopedic clinic for anterior tibial 
strengthening exercises.  An August 1972 X-ray report 
revealed his right knee to be normal.  The veteran sustained 
a left shoulder injury while skiing in November 1972, which 
resulted in left shoulder pain on extension and palpation.  
X-rays were reported as negative and the impression given was 
soft tissue injury.  

The November 1972 X-ray report revealed that he had fallen on 
his left shoulder while skiing and no significant 
abnormalities were diagnosed.  X-rays were taken around 
November 1974 for a history of giving way of knees under 
heavy loads and his knees were normal.  His April 1976 
retirement examination was negative for any findings of 
musculoskeletal abnormalities and he denied having arthritis 
or other bone or joint deformity in the accompanying report 
of medical history.  

An April 1988 VA examination reflects complaints of arthritis 
in multiple joints, mainly in both shoulders, both knees and 
both ankles.  The veteran gave a history of having right 
shoulder pain, diagnosed as "frozen shoulder" after 
undergoing open-heart surgery in 1987.  He cited physical 
therapy treatment for his shoulder since 1987.  His knees 
were said to bother him with excessive walking and he treated 
them with arthritis medicine.  He also gave a history of 
treatment with a "Dr. C." up through 1988, although he did 
not indicate when this treatment began.  The diagnoses 
included degenerative arthritis, without limitation of 
motion, right and left knee and history of frozen right 
shoulder (adhesive capsulitis), resolving, still on therapy, 
without limitation of motion and with discomfort.  

Based on this evidence, the RO denied entitlement to service 
connection for arthritis of multiple joints in an October 
1988 rating decision.  Notice of this decision was sent in 
October 1988.  This decision was based on the fact that no 
arthritis was shown in the service medical records; there was 
no X-ray evidence of degeneration of any joints in service 
and there was no evidence linking any orthopedic disability 
to service.  The veteran did not appeal this decision.

Evidence received since October 1988 consists of volumes of 
VA medical records showing treatment for arthritis beginning 
as early as 1979, when X-rays from October 1979 showed minor 
degenerative changes of the cervical spine.  In July 1982, 
the veteran was seen for complaints of recurrent problems 
with cervical arthritis and crepitus of both shoulders and 
was diagnosed with cervical arthritis and degenerative joint 
disease of both shoulders.  A July 1982 X-ray report yielded 
an impression that included early cervical degenerative 
arthritis and normal findings of the right and left 
shoulders.  A November 1982 report of an arthritis work up 
for the upper body yielded findings of arthritic pains and 
early cervical degenerative arthritis.    

In a June 1987 a multiphase health survey gave a history of 
the veteran's skiing injury said to have happened around 1970 
or 1971 and noted that he presently had arthritis.  In July 
1988, he was said to be undergoing physical therapy for 
shoulder arthritis, with the right shoulder noted to have 
been "frozen" and still ached.  In October 1988, he was 
noted to still have some arthritis in both shoulders.  In 
July 1990 he was seen for complaints of left shoulder 
arthritis and right wrist soreness.  A September 1990 
treatment note revealed complaints of low back pain.  A 
November 1990 treatment record reflects complaints of pain in 
the right great toe and history of gout.  In December 1990, a 
history of gout was again noted along with complaints of 
arthritis in his wrist, arms, metacarpophalangeal joint 
(MCP), back and neck.  

In October 1991 X-rays of both wrists revealed an impression 
of mild degenerative changes.  Repeat wrist X-rays done in 
April 1992 yielded an impression of very minor degenerative 
changes to both wrists.  The veteran was also diagnosed with 
carpal tunnel syndrome of both hands and the neck in March 
1992, and he underwent an EMG in May 1992, which reported 
findings within normal limits.  In July 1994 he was treated 
for an acute episode of gouty arthritis in the hallux of his 
right foot.  The VA treatment records reflect continued 
treatment for complaints of arthritis in the above-described 
joints throughout the remainder of the early to mid 1990s.  

Private treatment records obtained address treatment for 
problems other than his claimed arthritis.  However these 
records did note the history of gout in April 1997.  VA 
treatment records from 1998 to 1999 also concern matters 
other than arthritis complaints.

In February 2000, the veteran underwent a VA examination that 
included examination of the joints.  The claims file was 
reviewed.  The only joint problems noted at this time were 
the ankle joints.  The history of gout was also noted in the 
diagnoses. 

At his RO hearing held in May 2000 the veteran testified that 
he was injured in service in a skiing accident when he ran 
into a supply truck and injured his shoulders.  He testified 
that he was placed on light duty for two weeks after this 
incident.  He later indicated that the left shoulder and 
right shoulder were injured in two separate ski accidents, 
but that he sought no treatment for the right shoulder.  He 
further testified that he injured his knees due to cross-
country skiing about 20 miles a day with heavy packs.  He 
also testified that the exposure to cold weather had 
contributed to his current arthritis problems.  

In August 2001, the veteran underwent a VA orthopedic 
examination.  The claims file was reviewed and the history of 
his skiing accident was noted.  The claims file review 
included a review of X-ray reports showing various findings 
for the different joints.  Physical examination addressed 
problems with both hips; both knees; both wrists, both hands, 
both shoulders and neck.  Following this examination, the 
examiner provided etiology opinions regarding each area as 
follows.  

The cervical spine was assessed with multilevel spondylosis 
with etiology as probably degenerative over time.  Both hands 
were assessed with strain and both wrists were assessed with 
degenerative joint disease, with etiology affecting the hands 
and wrists as more likely than not degenerative over time.  
Both knees were assessed with undiagnosed disorder (strain) 
pending X-rays with etiology more likely than not time and 
age related.  

The right shoulder was assessed with undiagnosed disorder 
(strain) pending X-rays with etiology more likely than not 
related to the injury in service.  The left shoulder was 
assessed with undiagnosed disorder (strain) pending X-rays 
with etiology more likely than not time and age related.  The 
right and left hip were assessed with strain, with etiology 
more likely than not age related over time.  X-rays were 
noted to be ordered for further evaluation of these joints.

At the RO hearing in June 2001, the veteran testified that he 
first treated for his arthritis at Fort Carson around 1977 
for his arthritis.  He testified that the arthritis affected 
his knees, hips, low back, neck and shoulders.  His wife 
testified primarily about the veteran's ankle problems and 
about the medical care he was currently receiving.  


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment. 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001).



The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and post-service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

In October 1988, the RO denied entitlement to service 
connection for arthritis of multiple joints because the 
evidence then of record did not show the presence of 
arthritis in the service medical records and there was no 
evidence linking any current orthopedic disability to 
service.  

The medical evidence received subsequent to the October 1988 
decision reveals that the veteran currently has arthritis 
and/or other orthopedic problems involving multiple joints.  
This evidence reveals that the joints involved are the hands, 
wrists, knees, hips, low back, neck and shoulders.  Gouty 
arthritis of the right great toe is also shown.  This 
additional evidence, specifically the nexus opinion from the 
August 2001 VA examination indicates that a medical nexus may 
exist between the pathology shown in one of the veteran's 
shoulders and the skiing accident in November 1972 wherein he 
injured his left shoulder.  

The veteran's June 2001 hearing testimony is also significant 
in that it indicates that he may have sought medical 
treatment for arthritis one year after his discharge from 
service.  

The additional medical records and this lay testimony, is new 
in that it has never been previously considered by the RO.  
This evidence, when considered together with the previously 
considered service medical records showing a skiing accident 
in 1972 as well as some evidence of knee problems in service, 
bears directly and substantially upon the specific issue 
being considered in this case, it is significant, and must be 
considered to fairly decide the merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the October 1988 
determination, and the veteran's claim for entitlement to 
service connection for arthritis of multiple joints is 
reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints, the appeal is granted in this 
regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

